NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Submitted June 1, 2011
                                   Decided June 1, 2011

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 10-2858

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 09-CR-253

RONNIE THOMAS,                                 C. N. Clevert, Jr.,
    Defendant-Appellant.                       Chief Judge.

                                        ORDER

       Ronnie Thomas was part of a drug ring that transported marijuana from Phoenix,
Arizona to Milwaukee, Wisconsin. He was charged with conspiracy to distribute marijuana,
21 U.S.C. §§ 846, 841(a)(1), and because the amount was more than 100 kilograms he faced a
minimum prison term of five years, id. § 841(b)(1)(B)(vii). Thomas pleaded guilty and
agreed to cooperate; the government moved for the court to impose a sentence below the
statutory minimum based on his substantial assistance. See 18 U.S.C. § 3553(e). The court
granted the motion and sentenced Thomas to 30 months’ imprisonment, the sentence both
parties recommended. Thomas filed a notice of appeal, but his appointed lawyer moves to
withdraw on the ground that the case is frivolous. See Anders v. California, 386 U.S. 738
No. 10-2858                                                                              Page 2

(1967). Thomas has not responded to counsel’s submission, which is facially adequate.
See CIR. R. 51(b), United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002). Counsel verified
that Thomas does not want his guilty plea set aside and thus appropriately omits possible
challenges to the plea colloquy or the voluntariness of the plea. See United States v. Knox, 287
F.3d 667, 670-72 (7th Cir. 2002).

       Counsel reports that he searched the record but did not identify any possible
challenge to the district court’s application of the sentencing guidelines. Counsel does
question whether Thomas could contend that his prison sentence is unreasonably long, but
we agree that it would be frivolous to make that argument. The term is below the guidelines
range and thus is presumptively reasonable. United States v. Liddell, 543 F.3d 877, 885 (7th
Cir. 2008); United States v. George, 403 F.3d 470, 473 (7th Cir. 2005). No circumstance
warrants disregarding that presumption here.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.